DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In regards to claim 14, none of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
a second battery connected to the auxiliary machine of the fuel cell through a path different from a path of the first battery so as to be able to supply power, the second battery being connected to the first battery via a first voltage converter so as to be able to be charged with discharge power of the first battery.
In regards to claim 25, none of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
a second battery configured to store power supplied to a vehicle auxiliary machine other than the traveling motor, the second battery being connected to the first battery via a first voltage converter so as to be able to be charged with discharge power of the first battery.
In regards to claim 26, none of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
wherein the batteries are provided with a first battery driving a traveling motor of a vehicle and a second battery different from the first battery, the second battery being connected to the first battery via a first voltage converter so as to be able to be charged with discharge power of the first battery.

Conclusion                                                                                                                                                                                                 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX WONG LAM whose telephone number is (571)272-3409.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D. Donovan can be reached on (571)-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX W LAM/               Examiner, Art Unit 2842                                                                                                                                                                                         
/JOHN W POOS/               Primary Examiner, Art Unit 2896